DETAILED ACTION
Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17, and 20 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Yu et al. (US 2022/0166482).
Referring to Claim 1 Yu teaches a method comprising:
determining, by a wireless device, to deactivate an antenna panel of a plurality of antenna panels at the wireless device (see paragraph 15 which shows the deactivating of any of a plurality of antenna panels);
transmitting an uplink signal indicating the determination to deactivate the antenna panel (see paragraph 16 which shows the UE transmitting a panel status report which shows which antenna panels are deactivated);
starting a time window based on transmitting the uplink signal (see paragraph 75 which shows a panel timer activated when the antenna panel is activated and where the panel status report that is transmitted includes information on the activation status of antenna panels); and
deactivating the antenna panel based on an expiry of the time window (see paragraph 75 which shows the antenna panel deactivated after the panel timer expires).
Claim 11 has similar limitations as claim 1 other than the processor and memory which is taught in paragraph 16.
Claim 20 has similar limitations as claim 11 other than the base station which has a processor 728 (fig. 7) and memory 734 (fig. 7) and receives uplink signals (paragraph 75 which shows the BS receiving the panel status report).
Referring to Claims 2 and 12, Yu also teaches the time window is a time duration or a period of time (see paragraph 75 which shows a panel timer expiring after a period of time).
Referring to Claims 3 and 13, Yu also teaches the time window is preconfigured or fixed (see paragraph 75 where the beginning of the paragraph shows the timer being configured before activation which implies preconfiguration).
Referring to Claims 4 and 14, Yu also teaches the transmitting the uplink signal is for a periodic beam reporting (see paragraph 12 which shows the panel status report being transmitted periodically).
Referring to Claims 5 and 15, Yu also teaches not transmitting, via the antenna panel, an uplink signal; and not receiving, via the antenna panel, a downlink signal (see paragraph 63 which shows the deactivation of an antenna panel as being turned off which implies that the antenna is unable to transmit or receive signals).
Referring to Claims 6 and 16, Yu also teaches receiving one or more messages comprising one or more configuration parameters (see paragraph 12 where is BS sends a message to configure the UE to periodically transmit the panel status report).
Referring to Claims 7 and 17, Yu also teaches the one or more configuration parameters indicating a value for the time window (see paragraph 98 which shows one set of timer configurations where “one” is the “value”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shi et al. (US 2022/0053546).
Referring to Claims 8 and 18, Yu teaches determining to activate a second antenna panel of the plurality of antennas panels (see paragraph 75 which shows activating one or more antenna panels which includes a second panel); transmitting a second uplink signal indicating the determination to activate the second antenna panel (see paragraph 12 which shows periodically transmitting the panel status report which means more than one status report is transmitted); and starting a second time window based on transmitting the second uplink signal (see paragraph 57 which shows an activation latency, which is the time period, related to sending a confirmation message which is the panel state report sent to the BS).
Yu does not teach activating the second antenna panel based on an expiry of the second time window. Shi teaches activating the second antenna panel based on an expiry of the second time window (see paragraph 276 which shows a threshold time period which takes place before the activation of an antenna panel). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shi to the device of Yu in order to conserve more power by more efficiently using only necessary antenna resources.
Referring to Claim 9, Shi also teaches the second time window as a time duration or a period of time (see paragraph 276 which shows the threshold activation time as a time period).
Referring to Claims 10 and 19, Shi also teaches the one or more configuration parameters indicating a value for the second time window (see paragraph 276 which shows a threshold as the value for the second time period).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648